Citation Nr: 1500915	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-02 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1963 to July 1965.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran receives nonservice-connected disability pension.

2.  Due to innocently acquired disabilities, the Veteran is unable to care for himself or protect himself from the hazards or dangers incident to the daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension, based on the need for regular aid and attendance of another person, have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required before the Board decides the claim.

Legal Criteria

A veteran who is entitled to pension will receive an increased rate of pension (special monthly pension) if he is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1521(d), (e).  

Special monthly pension at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521 (West 2014); 38 C.F.R. § 3.351(a), (b) (2014). 

To establish a need for regular aid and attendance, the claimant must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran has been in receipt of nonservice-connected pension benefits since June 1998.  The Veteran contends he is entitled to special monthly pension based on need for regular aid and attendance of another person because a back surgery and a leg injury rendered him in need of assistance with basic living activities.

In a January 2008 VA examination, the Veteran reported that he needed assistance with activities of daily living.  The examiner noted that the Veteran was unable to bear weight and could not walk without the assistance of another person due to a right leg cast status-post posterior heel spur resection that required "absolute no weight bearing for at least six weeks."  The examiner diagnosed status post right posterior heel spur resection, diabetes mellitus with peripheral neuropathy, dyslipidemia, and hypertension and certified that the Veteran required daily personal health care services of a skilled provider, without which the Veteran would require hospital, nursing home, or other institutional care.

According to a January 2008 VA hospital discharge record, the Veteran reported severe pain due to difficulty caring for himself at home.  He stated that he fell one day before his hospital admission and had not been eating or taking any medications since a right foot surgery because he did not have anyone to help him at home.  

In connection with July 2008 VA treatment, the Veteran reported a left knee surgery was postponed surgery due to an open ulcer in the right leg.  He indicated that he lived alone and was "having a rough time" with activities, including grocery shopping.

In January 2009, the Veteran stated that he needed assistance with basic care such as dressing and undressing, cooking meals, feeding himself, and moving to and from the bathroom, but that he was unable to pay someone to assist him with his daily activities.

In a March 2009 VA examination, the Veteran reported that left knee pain limited standing and walking "to a minimum."  The examiner found left knee osteoarthritis limited range of motion in the knee and degenerative joint disease caused chronic low back pain that resulted in very limited capacity to move around.  The examiner found the Veteran could walk only with an assistive device up to about 20 yards and that the Veteran's planned left knee surgery about one month later would require a lot of assistance.  The examiner diagnosed severe degenerative joint disease in the left knee, non-healed wound in the right heel, diabetes mellitus, and degenerative joint disease of the lumbosacral spine and found that the Veteran required daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.

According to a May 2009 VA treatment record, the Veteran reported difficulty ambulating, difficulty healing due to diabetes mellitus, increased pain due to arthritis, bilateral foot neuropathy, and a heel infection that impacted daily functioning.  He indicated he had difficulty grocery shopping, cooking on a regular basis, and housekeeping.  The VA social worker noted that the Veteran could not undergo left knee surgery until the right heel ulcer healed, that the Veteran had struggled with problems with his knees and feet for the past two years, and that the Veteran would greatly benefit from aid and attendance to prevent further deterioration or placement.

The Board finds that the evidence of record supports a grant of special monthly pension based on the need for regular aid and attendance of another person.  The Board notes that the Veteran has diagnoses of diabetes mellitus with peripheral neuropathy, degenerative joint disease in the left knee, non-healed wound in the right heel, degenerative joint disease of the lumbosacral spine, and hypertension.  The Board finds the Veteran's statements concerning his difficulty performing activities of daily living due to his disabilities to be competent and credible.  The Veteran's statements that he has difficulty preparing meals, grocery shopping, and dressing and undressing are bolstered by VA treatment records, specifically, a January 2008 VA hospital record noting the Veteran fell and did not eat because he had no assistance at home and a May 2009 VA treatment record indicating that the Veteran would benefit from aid and attendance assistance due to foot and knee problems for the past two years.  Moreover, the Board finds that the January 2008 and March 2009 VA examiners opinions that the Veteran required daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care support the claim.  

The Board notes that the RO has denied this claim because the evidence fails to show that the Veteran's need for regular aid and attendance is permanent.  According to VA's General Counsel, permanency of the need for regular aid and attendance is not a requirement for the aid and attendance benefit.  See VAOPGCPREC 21-94.  

Accordingly, entitlement to special monthly pension based on the need for regular aid and attendance is warranted.



ORDER

Entitlement to special monthly pension on account of the need for regular aid and attendance is granted, subject to criteria governing the payment of monetary awards.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


